Detailed Action
This is the final office action for US application number 16/436,213. Claims are evaluated as filed on November 15, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Lazarof and Chirico teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the amended claims are not anticipated by Lazarof and are thus believed allowable (Remarks p. 12-13), Examiner agrees that the amended claims are not anticipated by Lazarof but notes that, as indicated in the interview, such are obvious in view of Lazarof, the details of which are provided in the below rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 3-5, 7-14, and 17-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is unclear with regards to “a central member distinct from the distal and proximal bone anchors disposed between the distal and proximal bone anchors” in lines 7-8 and how the distal and proximal bone anchors are disposed between the distal and proximal bone anchors as claimed. Examiner is interpreting this as intended to mean that the central member is distinct from the distal and proximal bone anchors and the central member is disposed between the distal and proximal bone anchors and suggests amending to clarify.
Claim(s) 3 is unclear with regards to the central member having a smooth outer surface that extends from one of the ends to the other opposite end and where support for such can be found. Examiner is interpreting this as referring to, and suggests amending as, “a generally smooth outer surface” as supported by Figs. 29 and 30.
Claim(s) 13 is unclear with regards to “a central sleeve member distinct from the distal sleeve member having an outer surface extending between proximal and distal ends thereof and a receiving portion with an opening at the distal end for receiving at least a portion of the first fastener member including the proximal end thereof” in lines 10-13 and the distal sleeve member having an outer surface extending between 
Claim(s) 13 is unclear with regards to “a proximal sleeve member distinct from the distal sleeve member and the central sleeve member having an interior opening and an outer surface extending between proximal and distal ends thereof” in lines 14-16 and the central sleeve member having an interior opening and an outer surface extending between proximal and distal ends thereof that is in addition to what appears to be intended in lines 10-13 as claimed. Examiner is interpreting this as intended to mean that the proximal sleeve member is distinct from the distal sleeve member and the central sleeve member; wherein the proximal sleeve member has an interior opening and an outer surface extending between proximal and distal ends thereof and suggests amending to clarify.
Claim(s) 14 is unclear with regards to the outer surface of the central sleeve member is smooth and where support for such can be found. Examiner is interpreting this as referring to, and suggests amending as, “is generally smooth” as supported by Figs. 29 and 30.
Claim(s) 4, 5, 7-12, and 17-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-14, and 17-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarof (US 2008/0208264).
As to claims 1, 3-5, 7, 9-14, and 17-26, Lazarof discloses an assembly (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a distal bone anchor (right portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) capable of fixing the distal bone anchor to a first bone of the synovial joint (Figs. 1-4, ¶6); a proximal bone anchor (left portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) capable of fixing the proximal bone anchor to a second bone of the synovial joint (Figs. 1-4, ¶6); a central member (see illustration of Fig. 4) disposed between the distal and proximal bone anchors (as defined, Fig. 4); and a plurality of fasteners (400, 450) capable of use for connecting the distal bone anchor, the central member, and the proximal anchor to one another (Figs. 1-4). As to claim 3, Lazarof discloses that the central member has opposite ends and a generally smooth outer surface that extends from one of the ends to the other opposite end (as defined, see illustration of Fig. 4, in as much as Applicant’s). As to claim 4, Lazarof discloses that the plurality of fasteners includes at least one first fastener (400) capable of securing the claim 5, Lazarof discloses that the at least one first fastener includes a first fastener (400) that extends through and beyond the distal bone anchor to be connected to the central member (Figs. 1-4). As to claim 7, Lazarof discloses that the at least one first fastener includes a first fastener that extends at least partially through interior openings in each of the distal bone anchor, the central member, and the proximal bone anchor (Figs. 1-4) capable of use for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 9, Lazarof discloses that the plurality of fasteners includes a second fastener (450) capable of use for being connected to a distal end of the first fastener for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 10, Lazarof discloses that the first and second fasteners each have opposing ends with one end that is enlarged relative to another end (Fig. 4). As to claim 11, Lazarof discloses that the distal and proximal bone anchors include expandable end portions (Figs. 1-3, ¶s 6 and 18) capable of use for fixing the anchors to the respective first and second bones of the synovial joint (Figs. 1-4, ¶6). As to claim 12, Lazarof discloses that an outer diameter of the central member is smaller than an outer diameter of each of the distal and proximal bone anchors (Fig. 4). 
Lazarof is silent to the proximal bone anchor being distinct from the distal bone anchor and the central member being distinct from the distal and proximal bone anchors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal bone anchor, the central member, and the 


    PNG
    media_image1.png
    635
    1273
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    903
    1184
    media_image2.png
    Greyscale


As to claims 13, 14, and 17-26, Lazarof discloses a multipiece connector (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a first fastener member (400) having an elongate shaft with an outer surface including a threaded portion (at 440, Fig. 4) thereof at a proximal end of the first fastener member (Fig. 4); a distal sleeve member (right portion of 110 as shown in Fig. 4) having a throughopening (Fig. 4) extending between distal and proximal ends thereof (Fig. 4) and an outer surface extending thereabout (Figs. 1-4), wherein the throughopening allows at least a portion of the first fastener member including the proximal end thereof to be inserted into and through the throughopening and extend from the throughopening  As to claim 14, Lazarof discloses that the outer surface of the central sleeve member is generally smooth (as defined, see illustration of Fig. 4, in as much as Applicant’s). As to claim 17, Lazarof discloses that an outer diameter of the proximal sleeve member is greater than an outer diameter of the central sleeve member (Fig. 4). As to claim 18, Lazarof discloses that the distal sleeve member has an expandable portion at the distal end thereof (Figs. 1-4, ¶s 6 and 18). As to claim 19, Lazarof discloses that the first fastener member includes an enlarged distal end (410) capable of use for expanding the expandable portion of the distal sleeve member when the first fastener member is inserted into the throughopening of the distal sleeve member and the enlarged distal end engages with the expandable portion of the distal sleeve member (Fig. 4, ¶23). As to claim 20, Lazarof discloses that the proximal sleeve member has an expandable portion at the proximal end thereof (Figs. 1-4, ¶s 6 and 18). As to claim 21, Lazarof discloses that the interior opening of the proximal sleeve member is a throughopening extending between  As to claim 22, Lazarof discloses that the fastener is an expansion member (450, Figs 1-4, ¶22) having distal and proximal ends (Fig. 4) and an outer surface extending between the ends (Figs. 1-4), wherein the expansion member is capable of expanding an expandable portion of the proximal sleeve member when the expansion member is positioned in the interior opening of the proximal sleeve member (Figs. 1-4, ¶22). As to claim 23, Lazarof discloses that the expansion member has a tapered configuration (Fig. 4), wherein an outer diameter of the distal end is smaller than an outer diameter of the proximal end (as defined, see illustration of Fig. 4 where left is proximal and right is distal). As to claim 24, Lazarof discloses that the expansion member includes an opening at the distal end thereof (Fig. 4) capable of receiving the threaded portion of the first fastener member (Fig. 4, ¶18). As to claim 25, Lazarof discloses that the distal sleeve member has an expandable portion at the distal end thereof (Figs. 1-4, ¶s 6 and 18) and the proximal sleeve member has an expandable portion at the proximal end thereof (Figs. 1-4, ¶s 6 and 18), wherein when the first fastener member, the distal sleeve member, the central sleeve member, and proximal sleeve member are in an assembled configuration, the expandable portion of the distal sleeve member and the expandable portion of the proximal sleeve member are expanded by threading the expansion member onto the threaded portion of the first fastener member (Figs. 1-4, ¶s 18, 22, and 23). As to claim 26, Lazarof discloses that the opening in the central sleeve member is a throughopening extending between proximal and distal ends thereof (Fig. 4) and the distal end of the first fastener member extends completely through the throughopening of the central sleeve member when the first fastener member, the distal sleeve member, 
Lazarof is silent to the central sleeve member being distinct from the distal sleeve member and the proximal sleeve member being distinct from the distal sleeve member and the central sleeve member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal sleeve member, the central member, and the distal sleeve member to be separate and distinct elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

As to claim 8, Lazarof discloses the invention of claim 7.
Lazarof is silent to the first fastener including a protrusion on an outer surface thereof to keep the first fastener from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor. 
Lazarof teaches that the second fastener includes a protrusion (see illustrations of Figs. 2-4) on an outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor (Figs. 2-4, as evidenced by Lazarof 2005/0042574 element 10, Figs. 1-3, ¶s 29 and 30) and the first fastener comprises a tool-engaging opening (Fig. 4, ¶24) at the distal-end (Fig. 4) for rotating the plurality of fasteners (Figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-

As to claim 27, Lazarof discloses the invention of claim 26.
Lazarof is silent to the first fastener member includes a protrusion on the outer surface thereof to keep the first fastener member from rotating relative to the distal sleeve member, the central sleeve member, and the proximal sleeve member when the first fastener member, and each of the sleeve members are in the assembled configuration. 
Lazarof teaches that the fastener/expansion member includes a protrusion (see illustrations of Figs. 2-4) on the outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone sleeve member, the central sleeve member, and the proximal sleeve member (Figs. 2-4, as evidenced by Lazarof 2005/0042574 element 10, Figs. 1-3, ¶s 29 and 30) when the first fastener member, and each of the sleeve members are in the assembled configuration (Figs. 1-4) and the first fastener comprises a tool-engaging opening (Fig. 4, ¶24) at the distal-end (Fig. 4) for rotating the plurality of fasteners (Figs. 1-4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-. 

Claim(s) 1, 3-5, 7-14, and 17-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazarof (US 2008/0208264) in view of Chirico et al. (US 2009/0012564, hereinafter “Chirico”).
As to claims 1, 3-5, 7, 9-14, and 17-26, Lazarof discloses an assembly (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a distal bone anchor (right portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) capable of fixing the distal bone anchor to a first bone of the synovial joint (Figs. 1-4, ¶6); a proximal bone anchor (left portion of 110 as shown in Fig. 4) having an outer surface (Figs. 1-4) capable of fixing the proximal bone anchor to a second bone of the synovial joint (Figs. 1-4, ¶6); a central member (see illustration of Fig. 4) disposed between the distal and proximal bone anchors (as defined, Fig. 4); and a plurality of fasteners (400, 450) capable of use for connecting the distal bone anchor, the central member, and the proximal anchor to one another (Figs. 1-4). As to claim 3, Lazarof discloses that the central member has opposite ends and a generally smooth outer surface that extends from one of the ends to the other opposite end (as defined, see illustration of Fig. 4, in as much as Applicant’s). As to claim 4, Lazarof discloses that the claim 5, Lazarof discloses that the at least one first fastener includes a first fastener (400) that extends through and beyond the distal bone anchor to be connected to the central member (Figs. 1-4). As to claim 7, Lazarof discloses that the at least one first fastener includes a first fastener that extends at least partially through interior openings in each of the distal bone anchor, the central member, and the proximal bone anchor (Figs. 1-4) capable of use for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 9, Lazarof discloses that the plurality of fasteners includes a second fastener (450) capable of use for being connected to a distal end of the first fastener for securing the distal bone anchor, the central member, and the proximal bone anchor to one another (Figs. 1-4). As to claim 10, Lazarof discloses that the first and second fasteners each have opposing ends with one end that is enlarged relative to another end (Fig. 4). As to claim 11, Lazarof discloses that the distal and proximal bone anchors include expandable end portions (Figs. 1-3, ¶s 6 and 18) capable of use for fixing the anchors to the respective first and second bones of the synovial joint (Figs. 1-4, ¶6). As to claim 12, Lazarof discloses that an outer diameter of the central member is smaller than an outer diameter of each of the distal and proximal bone anchors (Fig. 4). 
Lazarof is silent to the proximal bone anchor being distinct from the distal bone anchor and the central member being distinct from the distal and proximal bone anchors.

One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify the proximal bone anchor, the central member, and the distal anchor as disclosed by Lazarof to be/are separate and distinct elements as taught by Chirico in order to select a known method of forming the proximal bone anchor, the central member, and the distal anchor (Chirico ¶s 50-52) and enable the parts to not be fully assembled until the time when they are being positioned within the body site (Chirico ¶51). That is, Chirico discloses that forming the proximal bone anchor, the central member, and the distal anchor as a single unit or as separate pieces provide an equivalent structure known in the art.  Therefore, because these two assemblies were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute separate pieces for a single unit.

    PNG
    media_image1.png
    635
    1273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    903
    1184
    media_image2.png
    Greyscale


As to claims 13, 14, and 17-26, Lazarof discloses a multipiece connector (Figs. 1-4) capable of use for stabilizing a synovial joint (¶6), the assembly comprising: a first fastener member (400) having an elongate shaft with an outer surface including a threaded portion (at 440, Fig. 4) thereof at a proximal end of the first fastener member (Fig. 4); a distal sleeve member (right portion of 110 as shown in Fig. 4) having a throughopening (Fig. 4) extending between distal and proximal ends thereof (Fig. 4) and an outer surface extending thereabout (Figs. 1-4), wherein the throughopening allows at least a portion of the first fastener member including the proximal end thereof to be inserted into and through the throughopening and extend from the throughopening beyond the proximal end of the distal sleeve member (Fig. 4); a central sleeve member (see illustration of Fig. 4)  having an outer surface extending between proximal and distal ends thereof (Figs. 1-4) and a receiving portion with an opening at the distal end (Fig. 4) capable of use for receiving at least a portion of the first fastener member including the proximal end thereof (Fig. 4); a proximal sleeve member (left portion of 110 as shown in Fig. 4) having an interior opening (Fig. 4) and an outer surface extending between proximal and distal ends thereof (Figs. 1-3); and a fastener (450) sized for and capable of being received in the interior opening of the proximal sleeve member (Figs. 1-4) capable of allowing the central sleeve member and the proximal sleeve member to be connected to one another (Figs. 1-4). As to claim 14, Lazarof discloses that the outer surface of the central sleeve member is generally smooth (as defined, see illustration of Fig. 4, in as much as Applicant’s). As to claim 17, Lazarof discloses that an outer diameter of the proximal sleeve member is greater than an outer  As to claim 18, Lazarof discloses that the distal sleeve member has an expandable portion at the distal end thereof (Figs. 1-4, ¶s 6 and 18). As to claim 19, Lazarof discloses that the first fastener member includes an enlarged distal end (410) capable of use for expanding the expandable portion of the distal sleeve member when the first fastener member is inserted into the throughopening of the distal sleeve member and the enlarged distal end engages with the expandable portion of the distal sleeve member (Fig. 4, ¶23). As to claim 20, Lazarof discloses that the proximal sleeve member has an expandable portion at the proximal end thereof (Figs. 1-4, ¶s 6 and 18). As to claim 21, Lazarof discloses that the interior opening of the proximal sleeve member is a throughopening extending between the proximal and distal ends thereof (Fig. 4). As to claim 22, Lazarof discloses that the fastener is an expansion member (450, Figs 1-4, ¶22) having distal and proximal ends (Fig. 4) and an outer surface extending between the ends (Figs. 1-4), wherein the expansion member is capable of expanding an expandable portion of the proximal sleeve member when the expansion member is positioned in the interior opening of the proximal sleeve member (Figs. 1-4, ¶22). As to claim 23, Lazarof discloses that the expansion member has a tapered configuration (Fig. 4), wherein an outer diameter of the distal end is smaller than an outer diameter of the proximal end (as defined, see illustration of Fig. 4 where left is proximal and right is distal). As to claim 24, Lazarof discloses that the expansion member includes an opening at the distal end thereof (Fig. 4) capable of receiving the threaded portion of the first fastener member (Fig. 4, ¶18). As to claim 25, Lazarof discloses that the distal sleeve member has an expandable portion at the distal end thereof (Figs. 1-4, ¶s 6 and 18) and the proximal sleeve claim 26, Lazarof discloses that the opening in the central sleeve member is a throughopening extending between proximal and distal ends thereof (Fig. 4) and the distal end of the first fastener member extends completely through the throughopening of the central sleeve member when the first fastener member, the distal sleeve member, the central sleeve member, and proximal sleeve member are in an assembled configuration (Fig. 4).
Lazarof is silent to the central sleeve member being distinct from the distal sleeve member and the proximal sleeve member being distinct from the distal sleeve member and the central sleeve member.
Chirico teaches a similar multipiece connector (Fig. 11A) comprising a distal sleeve member (30a, Fig. 11A, ¶50); a central sleeve member (50) distinct from the distal sleeve member (Fig. 11a, ¶s 50-52); wherein the central sleeve member has an outer surface extending between proximal and distal ends thereof (Fig. 11a); a proximal sleeve member (30b) distinct from the distal sleeve member and the central sleeve member (Fig. 11a, ¶s 50-52); wherein the proximal sleeve member has an outer surface extending between proximal and distal ends thereof (Fig. 11A); wherein the distal 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify the proximal sleeve member, the central member, and the distal sleeve member as disclosed by Lazarof to be/are separate and distinct elements as taught by Chirico in order to select a known method of forming the proximal sleeve member, the central member, and the distal sleeve member (Chirico ¶s 50-52) and enable the parts to not be fully assembled until the time when they are being positioned within the body site (Chirico ¶51). That is, Chirico discloses that forming the proximal sleeve member, the central member, and the distal sleeve member as a single unit or as separate pieces provide an equivalent structure known in the art.  Therefore, because these two assemblies were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute separate pieces for a single unit.

As to claim 8, the combination of Lazarof and Chirico discloses the invention of claim 7.
The combination of Lazarof and Chirico is silent to the first fastener including a protrusion on an outer surface thereof to keep the first fastener from rotating relative to the distal bone anchor, the central member, and the proximal bone anchor. 
Lazarof teaches that the second fastener includes a protrusion (see illustrations of Figs. 2-4) on an outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone anchor, the central member, and the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-engaging opening on the second fastener, since it has been held that rearranging parts of an invention involves only routine skill in the art and such would prevent rotation between components between/over a larger surface area that would reduce frictional contact and improve stability and thereby improve the expansion operation of the assembly while predictably enabling tool insertion and thereby activation of the assembly from the proximal end. 

As to claim 27, the combination of Lazarof and Chirico discloses the invention of claim 26.
The combination of Lazarof and Chirico is silent to the first fastener member includes a protrusion on the outer surface thereof to keep the first fastener member from rotating relative to the distal sleeve member, the central sleeve member, and the proximal sleeve member when the first fastener member, and each of the sleeve members are in the assembled configuration. 
Lazarof teaches that the fastener/expansion member includes a protrusion (see illustrations of Figs. 2-4) on the outer surface thereof (Figs. 2-4) to keep the fastener/expansion member from rotating relative to the distal bone sleeve member, the central sleeve member, and the proximal sleeve member (Figs. 2-4, as evidenced by 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusions on the first fastener and the tool-engaging opening on the fastener/expansion member, since it has been held that rearranging parts of an invention involves only routine skill in the art and such would prevent rotation between components between/over a larger surface area that would reduce frictional contact and improve stability and thereby improve the expansion operation of the assembly while predictably enabling tool insertion and thereby activation of the assembly from the proximal end. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775